Exhibit 10.1
CHS INC.
NONEMPLOYEE DIRECTOR RETIREMENT PLAN
     1. Introduction. CHS Inc. (“CHS”) has previously established the CHS Inc.
Nonemployee Director Retirement Plan (the “Plan”) for the purpose of providing
retirement benefits for its non-employee directors. Such Plan has heretofore
been maintained under a document titled “POLICY REGARDING RETIREMENT BENEFIT FOR
RETIRED DIRECTOR”, together with all amendments thereto. The Plan is hereby
amended and restated in its entirety.
     2. Eligibility. Each individual who is a member of the Board (a “Director”)
and who is not also an officer or employee of CHS or its subsidiaries is
eligible to participate in this Plan (an “Eligible Director”).
     3. Administration. This Plan shall be administered by the person or persons
appointed by the Board to administer the Plan (the “Administrator”). If the
Board does not appoint an Administrator, the Board shall be the Administrator.
The Administrator shall have the authority to interpret and construe the
provisions of the Plan as it deems appropriate, to resolve all factual and legal
questions concerning the status and rights of an Eligible Director or
beneficiary entitled to any benefits that may be payable under the Plan. The
Administrator’s interpretations, determinations and calculations will be final
and binding on all persons and parties concerned. The Administrator shall be
responsible for the general operation and administration of the Plan, and may
delegate such responsibility to one or more persons as it deems appropriate for
carrying out the provisions thereof. The Administrator shall be entitled to rely
conclusively on all calculations, valuations, opinions and reports furnished by
any actuary, consultant, accountant, counsel or other person appointed, employed
or engaged by the Administrator with respect to the Plan.
     4. Year of Service. An Eligible Director completes a year of service (a
“Year of Service”) upon completion of twelve (12) months of service as an
Eligible Director, measured from the occurrence of the first meeting coincident
with or next following the date the individual becomes an Eligible Director. An
Eligible Director’s Service shall cease upon the first meeting coincident with
or next following the date the individual ceases to be an Eligible Director.
Credit shall be given for partially completed Years of Service for each
completed month or portion thereof.
     5. Retirement Benefit. Except as provided for in Section 5.5 a monthly
retirement benefit shall be payable to an Eligible Director under this
Section 5. The Eligible Director’s retirement benefit shall commence upon the
first day of the calendar month coincident with or next following the later of:
(i) the Eligible Director’s Separation from Service, and (ii) the Eligible
Director’s attainment of age sixty (60). Except as provided in Section 5.1
below, the Eligible Director’s retirement benefit shall end with the payment
made for the calendar month in which the Director dies. The amount of the
Eligible Director’s monthly retirement benefit under the Plan shall equal Two
Hundred Dollars ($200) multiplied by the Eligible Director’s Years of Service,
subject to a maximum monthly benefit of Three Thousand Dollars ($3,000).

 



--------------------------------------------------------------------------------



 



          5.1. Ten-Year Pension Value Guarantee. If an Eligible Director dies
after his or her retirement benefit commences but prior to completion of one
hundred twenty (120) monthly payments, the Eligible Director’s beneficiary shall
be entitled to the remaining number of monthly payments (paid at the same time
and in the same manner as if the Eligible Director had survived). If an Eligible
Director dies prior to commencing his or her retirement benefit, the Eligible
Director’s beneficiary shall be entitled to one hundred twenty (120) monthly
payments of the Eligible Director’s monthly retirement benefit accrued as of the
date of death, commencing as of the first day of the calendar month coincident
with or next following the later of: (i) the Eligible Director’s death, or
(ii) the date the Eligible Director would have attained age sixty (60).
          5.2. Payment of Monthly Benefit. Actual payment of benefits shall be
made as soon as administratively feasible (but in all events within thirty
(30) days) following the first day of the calendar month in which such payment
becomes due and payable.
          5.3. Separation from Service. For purposes of this Section 5, a
“Separation from Service” shall mean a complete severance of a Director’s
relationship as a director of CHS and all affiliates, if any, and as an
independent contractor of CHS and all affiliates, if any, for any reason
(including death). A Director may have a Separation from Service upon
resignation as a director even if the Director then becomes an officer or
employee. Separation from Service shall be construed to have a meaning
consistent with the term “separation from service” as used and defined in
Section 409A of the Code. If an Eligible Director is a “specified employee” (as
that term is defined under Section 409A of the Code), any benefits that become
payable within the first six months of the Director’s Separation from Service
shall be delayed until the first day of the seventh month following such
Separation from Service.
          5.4. Beneficiary Designation. Each Eligible Director shall file with
the Administrator a notice in writing, on a form provided by the Administrator,
designating one or more beneficiaries to whom payment shall be made in the event
of the Director’s death prior to receiving one hundred twenty (120) monthly
payments under this Section 5. If no beneficiary designation is made, or in the
event that a beneficiary designated predeceases the Eligible Director, payment
shall be made to the Director’s estate.
          5.5. Special One Time Lump Sum Election. Each eligible Director who
was on the Board on December 2, 2005, had the opportunity to elect prior to
December 22, 2005 to receive their retirement benefit in I) a monthly annuity;
or II) a single lump sum payment. If the Director choose a lump sum, payment
will be based on the net present value of the Director’s accrued benefit at age
60, payable at the time the Director leaves the Board. Such present value shall
be based on the assumptions used in determining lump sum distributions under the
CHS Inc. Cash Balance Pension Plan.
     6. Limitations.
          6.1. Effect of Post-Retirement Re-Election to the Board. Re-election
of a Director to the Board after the Director incurs a Separation from Service
will not suspend or otherwise impact the Director’s retirement benefit accrued
prior to the Separation from Service; provided,

2



--------------------------------------------------------------------------------



 



however, that any fees, retainer or other remuneration that is to be paid to
such re-elected Director for services rendered at or after re-election to the
Board shall be offset by any retirement benefits actually paid to Director under
this Plan. With respect to a Director who incurs a Separation from Service on or
after January 1, 2009, such Director shall be prohibited from serving on the
Board once the Director has commenced receiving retirement benefits under this
Plan.
          6.2. Service as a Director. Nothing in this Plan will interfere with
or limit in any way the right of CHS’ Board or its stockholders to remove an
Eligible Director from the Board. Neither this Plan nor any action taken
pursuant to it will constitute or be evidence of any agreement or understanding,
express or implied, that CHS’ Board or its stockholders have retained or will
retain an Eligible Director for any period of time or at any particular rate of
compensation.
          6.3. Nonexclusivity of the Plan. Nothing contained in this Plan is
intended to effect, modify or rescind any of CHS’ existing compensation plans or
programs or to create any limitations on the Board’s power or authority to
modify or adopt compensation arrangements as the Board may from time to time
deem necessary or desirable.
     7. Plan Amendment, Modification and Termination.
          7.1. Amendment or Termination. CHS intends the Plan to be permanent
but reserves the right to amend or terminate the Plan at any time. Any such
amendment or termination shall be made pursuant to a resolution of CHS’ Board
and will be effective as of the date provided in the resolution. An amendment
will be stated in an instrument in writing signed in the name of CHS by a person
authorized by the Board and all parties interested herein will be bound thereby.
          7.2. Impact on Benefits. No amendment or termination of the Plan shall
directly or indirectly reduce any benefit accrued under Section 5 as of the date
of such amendment or termination. Upon the termination of the Plan, distribution
of benefits payable to each Eligible Director or the Director’s beneficiary
shall be made in accordance with Section 5 of the Plan.
     8. Duration of the Plan. This Plan will continue until the termination of
the Plan by the Board.
     9. Inalienability. The benefits payable hereunder or the right to receive
future benefits under the Plan may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subjected to any charge or legal
process; and no interest or right to receive a benefit may be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against, such person or entity.
     10. Unsecured Claim. The right of an Eligible Director or the Director’s
beneficiary to receive a benefit hereunder shall be an unsecured claim against
the general assets of CHS, and neither an Eligible Director nor his or her
beneficiary shall have any rights in or against any amount accrued under the
Plan or any other assets of CHS. The Plan shall at all times be considered
entirely unfunded for tax purposes.

3



--------------------------------------------------------------------------------



 



     11. Severability. If any provisions of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if the illegal and invalid provisions never had been included herein.
     12. Taxes. CHS has the right to deduct from all payments made under the
Plan to an Eligible Director or a beneficiary federal, state, local or other
taxes required by law to be withheld with respect to such payments.
     13. Governing Law. To the extent not pre-empted by federal law, the laws of
the State of Minnesota shall be the controlling state law in all matters
relating to this Plan.
     14. Effective Date. The effective date of this restatement shall be March
1, 2010.
     IN WITNESS WHEREOF, CHS Inc. Has caused its name to be hereunto subscribed
by Its President and CEO this 15th day of March 2010

                  CHS Inc.    
 
           
 
  By   /s/ John D. Johnson
 
John D. Johnson    
 
      Its President and CEO    
 
           

4